 intheMatter of CONTINENTAL OIL COMPANYandOILWORKERSINTERNATIONAL UNION-CIOCase No. 16-R-818SUPPLEMENTAL DECISION-ANDDIRECTION OF SECOND RUN-OFF ELECTIONSeptember 18, 1944On May 2 and 3, 1944, pursuant to the Decision and Direction ofElection issued by the Boardhereinon April 10, 1944,1an electionby secret ballot was conducted under the direction and supervisionof the Regional Director for the Sixteenth Region '(Fort Worth,Texas).On May 9 and 10, 1944, pursuant to the Rules andRegula-tions of the Board, a run-off election by secret ballot was conductedunder the direction and supervision of the Regional Director.OnMay 12,1944, Oil Workers International Union-CIO, herein called theC. I. 0., filed Objections to the run-off election.2Upon considerationof these Objections and the record in the case, the Boards on Sep-tember 11, 1944, issued a Decision and Order Setting Aside Run-OffElection,3 in which certain of the C. I. O.'s Objections were sustainedand the run-off election was set aside. It was further provided thata new election would be directed at such time as the Regional Direc-tor advised to be appropriate.The Regional Director having, on September 14, 1944, advised theBoard that the time is now appropriate, we shall direct that a secondrun-off election by secret ballot be conducted among the employeesin the unit heretofore found appropriate.Those eligible to vote shallbe all employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of our Direction ofElection of April 10, 1944, subject to the limitations and additionsset forth in our Direction of Second Run-Off Election.155 N. L.R B. 11:17.2On the ballot in the run-off election, the employees were provided an opportunity tochoose betweenthe C. 1 O.and Independent Oil Workers Union of Ponca City,Oklahoma.158 N. L.R. B. 169._58 N. L.R. B., No. 69.333 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF SECOND RUN-OFF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIREcTED that, as part of the investigation to ascertain represent-atives for the purposes, of collective bargaining with Continental OilCompany, Ponca City, Oklahoma, a second run-off election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction of Second Run-Off Election,under the direction and supervision of the Regional Director for theSixteenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Sections 10 and 11,of said Rules and Regulations, among the employees in the unit here-tofore found appropriate in Section IV of our Decision and-Directionof Election, issued on April 10, 1944, who were employed during thepay-roll period immediately preceding the date of that Direction ofElection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees In the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or been discharged for cause, and have not been rehired'or. reinstated prior to the date of the second run-off election, to de-termine whether they desire to be represented by Oil Workers Inter-national Union-CIO, or by Independent Oil Workers Union of PoncaCity, Oklahoma, for the purposes of collective bargaining.